          Case
           Case3:12-cv-00295-LRH-CLB
                3:12-cv-00295-LRH-CLB Document
                                       Document240-1
                                                241 Filed
                                                     Filed03/31/20
                                                           03/30/20 Page
                                                                     Page12ofof12



1                                  IN THE UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
2

3
     UNITED STATES OF AMERICA ex rel.
4    CECILIA GUARDIOLA,
5
                      Plaintiff,
6           v.                                            Case No. 3:12-cv-00295-LRH-CLB

7    RENOWN HEALTH,
     RENOWN REGIONAL MEDICAL CENTER,                      FINAL JUDGMENT
8
     and RENOWN SOUTH MEADOWS
9    MEDICAL CENTER,

10                    Defendants.
11          The Court, finding that its prior Order (ECF 239) resolved all remaining issues in this case,
12   enters judgment pursuant to Fed. R. Civ. P. 58.
13          It is ORDERED that judgment is entered against the United States pursuant to the False
14
     Claims Act, 31 U.S.C. § 3730(c)(5) in favor of Relator Cecilia Guardiola in the amount of
15
     $1,021,448.52.
16
            IT IS SO ORDERED.
17
                  THIS
            DATED this   ___day
                       31st  DAY   OF ___________,
                                of March, 2020.    2020.
18

19
                                                  _______________________________
20                                                LARRY R. HICKS
                                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
